RENDERED: DECEMBER 17, 2020
                                                        TO BE PUBLISHED


               Supreme Court of Kentucky
                               2019-SC-0248-DG


COMMONWEALTH OF KENTUCKY                                            APPELLANT



                  ON REVIEW FROM COURT OF APPEALS
V.                         NO. 2018-CA-0061
                 KENTON CIRCUIT COURT NO. 15-CR-01000



KEITH JENNINGS                                                       APPELLEE


              OPINION OF THE COURT BY JUSTICE NICKELL

                                 REVERSING

      The Kentucky Court of Appeals vacated and remanded the Kenton

Circuit Court’s denial of Keith Jennings’ motion to modify the terms of his

probation to remove a restriction prohibiting him from having any access to the

internet during his probationary period. Relying on the recent decision of the

United States Supreme Court in Packingham v. North Carolina, 137 S.Ct. 1730

(2017), which invalidated—on First Amendment grounds—a statute prohibiting

registered sex offenders from accessing certain commercial social media

websites, the Court of Appeals concluded the complete ban on internet access

under the particular facts was impermissibly vague and overly burdensome on

Jennings’ free speech rights. We granted the Commonwealth’s motion for
discretionary review. Having reviewed the record and arguments of the parties,

we reverse the Court of Appeals due to lack of a timely objection by Jennings.

      Jennings was required to register as a sex offender after pleading guilty

in 2004 in Jefferson County, Kentucky, to a felony charge of distributing

matter portraying a sexual performance by a minor and a misdemeanor charge

of attempting to use a minor in a sexual performance. He was indicted in 2015

by a Kenton County grand jury for failing to comply with sex offender

registration requirements. Jennings entered a guilty plea to a felony count of

failing to comply with the Kentucky Sex Offender Registration Act (KSORA) and

being a persistent felony offender in the first degree. His seven-and-a-half-year

sentence was probated for a period of five years. Relevant to this appeal, as

conditions of probation, Jennings was to commit no further offenses and have

“no access to the internet.” Approximately one month later, the trial court

granted Jennings’ motion to modify two terms of his probation related to the

length of his registration period and contact with minor children.

      Less than four months later, Jennings was charged in Jefferson County

for failing to comply with KSORA’s restrictions on accessing online social media

sites. The Commonwealth’s Attorney in Kenton County sought to revoke

Jennings’ probation based on the new criminal charge as well as his violation

of the express probation condition that he not access the internet. While the

revocation proceedings were pending, the United States Supreme Court

rendered Packingham,1 leading Jefferson County prosecutors to drop the



      1  In Doe v. Commonwealth, ex rel. Tilley, 283 F.Supp.3d 608 (E.D.Ky. 2017), a
federal court enjoined the Commonwealth from enforcing then-existing statutory
                                          2
charges pending against Jennings in that county. Following a revocation

hearing at which the Commonwealth chose to proceed only on the basis of

Jennings having accessed the internet, the trial court declined to revoke

Jennings’ probation but did find he had violated the terms thereof and that

those terms did not violate Jennings’ First Amendment rights. The trial court

sanctioned Jennings with a penalty of four months’ incarceration—

representing the time served while he was in jail awaiting the revocation

proceedings.

      Jennings appealed to the Court of Appeals which vacated and remanded

the matter for further proceedings. The Court of Appeals undertook an in-

depth analysis of KSORA’s provisions related to restrictions on internet use

and how they have been amended in the wake of Packingham and Tilley. The

Court concluded the issue relating to restrictions for those defendants who had

served their sentences and were no longer under supervision was settled by

Packingham, but remained an open question for those, like Jennings, who were

still under active supervision. Noting a variation among jurisdictions regarding

permissibility of internet restrictions for sex offenders who were on active

supervision, the Court of Appeals then looked at Jennings’ restrictions to

determine whether they passed constitutional muster.




provisions prohibiting internet usage by registered sex offenders upon concluding they
were substantially similar to the statutes held unconstitutional in Packingham. In
response, the General Assembly made significant changes to the statute during its
next session.


                                          3
      After setting forth the appropriate standards, the Court of Appeals

concluded the trial court erred in imposing a complete ban on internet access

because such a restriction was not narrowly tailored, burdened more First

Amendment rights than necessary to further the government’s interests, and

did not increase public safety. Further, the Court found Jennings’ original

crime did not appear to involve the internet, nor did his current offense of

KSORA noncompliance. Finally, the Court of Appeals stated the restriction

banned “access” to the internet rather than “use” but the trial court did not

indicate whether Jennings would be permitted to visit any location that had

internet-capable devices, which would include private homes, places of

employment, public libraries, hotels, and many retail businesses, or whether

he could own a device which had the ability to access the internet even if he

did not use it for that purpose. As such, the restriction was deemed

unconstitutionally vague. While declining to establish a bright-line rule, the

Court of Appeals noted complete internet bans may be appropriate in some

cases but held Jennings’ case did not qualify for such draconian restrictions.

      We agree with the Court of Appeals’ position that complete bans on

internet use may, in certain extraordinary cases, pass constitutional muster.

However, limited, focused, and rationally-related restrictions are more typically

required. Though once a luxury, the modern internet is a practical necessity

for many aspects of life including banking, shopping, education, job searches,

obtaining unemployment benefits, keeping abreast of current events, and even

finding a telephone number. Because the internet’s integration with all aspects

of modern society and business has become so pervasive, the United States

                                        4
Supreme Court has characterized the internet as “the modern public square”

while acknowledging it is “integral to the fabric of our modern society and

culture.” Packingham, 137 S.Ct. at 1737-38. Thus, trial courts—although

vested with broad discretion in whether to grant probation and on what

terms—should proceed cautiously and with specificity when choosing to limit

access to such a significant resource. Complete bans should be exceedingly

rare.

        However, in the present appeal, we need not reach the question of

whether the complete ban on Jennings’ internet access was appropriate

because he failed to timely contest the allegedly offending probation restriction.

At sentencing, the trial court orally ruled it would include the total internet ban

as a condition of Jennings’ probation and did so in its formal written

sentencing order. Jennings did not appeal the probation order, did not object

to inclusion of the restriction prohibiting internet access, and did not otherwise

seek to modify that condition although he did challenge other terms of the

probationary order. It was not until after he had violated the internet

restriction that he raised any challenge.

        “In this Commonwealth, ‘probation is a privilege rather than a right. One

may retain his status as a probationer only as long as the trial court is satisfied

that he has not violated the terms or conditions of the probation.’” Sullivan v.

Commonwealth, 476 S.W.3d 260, 263 (Ky. App. 2015) (quoting Barker v.

Commonwealth, 379 S.W.3d 116, 122 (Ky. 2012) (internal quotations and

citation omitted)). “[A]lthough probation of a sentence may be a benefit

conferred upon a convicted criminal for an invalid reason, the order of

                                        5
probation is separable from the conviction itself and the judgment entered

thereon. The fact that the probationary order is void does not render the

conviction and the judgment void.” Weigand v. Commonwealth, 397 S.W.2d

780, 781 (Ky. 1965) (citations omitted). A probationer is required to challenge

the offending provision at the time it is imposed. Butler v. Commonwealth, 304

S.W.3d 78, 80 (Ky. App. 2010) (citing Weigand, 397 S.W.2d at 781).

      Here, Jennings does not challenge his conviction but merely contends

the trial court’s total ban on internet access was improper. However, by

accepting the probation, Jennings evaded serving a lengthy jail sentence, only

to face sanctions when he promptly violated its terms. Jennings’ failure to

challenge the probation restriction prohibiting all access to the internet at the

time it was imposed is fatal to his current request for relief. Id. The trial

court’s imposition of a four-month jail sentence as a sanction for Jennings’

intentional violation of his probation restriction did not violate his

constitutional rights. The Court of Appeals should not have entertained the

untimely challenge, and its decision on the merits was therefore in error.

      For the foregoing reasons, the decision of the Court of Appeals is

reversed.

      All sitting. All concur.




                                         6
COUNSEL FOR APPELLANT:

Daniel J. Cameron
Attorney General of Kentucky

Stephen Chad Meredith
James Coleman Shackleford
Assistant Attorney General


COUNSEL FOR APPELLEE:

Shannon Renee Dupree
Assistant Public Advocate




                               7